JOINT MOTION FOR DISMISSAL
To The Honorable Chief Justice and Associate Justices of the Supreme Court, State of Louisiana:
COME NOW, through their respective counsel, RAYMOND E. HANKAMER, ET AL., Plaintiffs-Appellants, and TEXACO INC., Defendant-Appellee, and jointly move the Court for an order to summarily dismiss the pending captioned litigation, La.App., 387 So.2d 1251, and for cause of motion *652show that all of the parties to this litigation have entered into a compromise and settlement of the lawsuit under Docket No. 55377, before the Sixteenth Judicial District Court, Parish of St. Mary, State of Louisiana, and desire that the captioned proceedings before this Honorable Court be dismissed with prejudice at the cost of Defendant-Appellee.
WHEREFORE, movants pray that this motion be granted.